DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected for showing positive input terminal of amplifier 122 receives input signal Via.  Voltage node VA is not a buffered voltage of Via with the shown connection, but instead always at ground level or floating.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (US 6781417) in view of Shor et al. (US 6791396).
As to claim 1, Le et al.’s figure 4 shows a high voltage tolerant output circuit comprising: a boost circuit (M2 and R2), comprising a first transistor (M2) and an output node (415), wherein a first terminal of the first transistor is coupled to the output node; a first bias circuit (R3, R4), coupled to the output node and a control terminal of the first transistor, configured to divide an output voltage of the output node, and configured to provide the output voltage divided by the first bias circuit to the control terminal of the first transistor.  Figure 4 fails to show a buffer circuit coupled to a second terminal of the first transistor.  However, Shor et al.’s figure 4 or 5 shows a voltage generator having buffer (B2) coupled 
Claim 11 recites similar limitations of claim 1.  Therefore, it is rejected for the same reasons.

Claims 2, 3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (US 6781417) in view of Shor et al. (US 6791396) and Fahrenbrunch (US 6509727).
As to claim 2, the modified Le et al.’s figure 4 fails to show the detail of the buffer circuit.  However, Fahrenbrunch’s figure 4 shows buffer circuit (402, 404 and 406 see 114 in figure 1).  Therefore, it would have been obvious to one having ordinary skill in the art to use Fahrenbrunch’s buffer circuit for the modified Le et al.’s buffer (Shor’s buffer) for the purpose of providing more precise buffered voltage.  Thus, the modified Le et al.’s figure 4 further shows that the buffer circuit comprises: a second transistor (Fahrenbrunch’s 406), wherein a first terminal of the second transistor is coupled to the second terminal of the first transistor; an amplifier (404) comprising a first terminal, a second terminal and an output terminal, wherein the output terminal of the amplifier is coupled to the control terminal of the second transistor, and the first terminal of the amplifier is configured to receive a first input signal; and a first resistor (402), coupled between the first terminal of the second transistor and the second terminal of the amplifier.

Claims 12 and 13 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.

Allowable Subject Matter
Claims 4-10 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/QUAN TRA/
Primary Examiner
Art Unit 2842